Title: Lucy Cooley to Thomas Jefferson, 18 August 1813
From: Cooley, Lucy
To: Jefferson, Thomas


          Dear Sir Troy Athens County August 18. 1813
          Mr Jabez Cooley Informd me by letter that he had been to work for you and Mr Randolph but was wa now in the service of the united States as A substitute for your head Miller I wish you to be so kind as to forward the Inclosed letter to him if you know where he is he wrote to me that he belongd to Capt Woods Company of Infantry from the 88th Regmt of Albemarle County your Compliance with the above Request will much Obliege your
          most Obedient servantLucy Cooley
        